Case 2:19-cv-00974-JS-GRB Document 14-8 Filed 07/05/19 Page 1 of 2 PageID #: 167




                               EXHIBIT H
      Case 2:19-cv-00974-JS-GRB Document 14-8 Filed 07/05/19 Page 2 of 2 PageID #: 168

                                                                                                          M.122       Rev. 02 del 29/06/2015




                                              CERTIFICATO DI PRQDOTTO
                                             RINTRACCIABILITA' DI FILIERA
                                                                                   CEf\TIFICATO N°
                                                                                                                     0700010'
                                                                                   CERTIFICATE N°
                                                                                                rev. 04 in data      26/01/2016

                                                             UNI EN ISO 22005:2008
                                                                    L'ORGANIZZAZIONE:
                                                                     OF THE COMPANY

                                         CO.OP SOLAN/A SRL
>'1''"'';:,;,\c,••"- SED1=TEGA[E: VlAl5!'ior.Jfi/ctALE4o; 84010 SAN VALENTINO TOR/0 (SA)
                              sEzoe PRoournvA: .,v1~ pf/bv,NctALE 4o, a101osAN vALENnNo roRto rsAJ
                                OBl/iTTIVI: Garantire forjgine campana de! pomodoro, Permettere un'identificazione rapida
                                e pUntuale. ctei lottl e de/le quantita di prodotto vendute a ciascun clients per faci/itare un
                              · even/uale ritiro e/o ii richiamo dei lotti di prodotto dai clienti, Soddisfare le specifiche dei
                                c/ientf.                  '
                                                                       IL PRODOTTO:
                                                                       THE PRODUCT

                                                           POMODORI PELATI
                                . ,.
                                                                  IN BANDA STAGNATA
                                                   NEL RISPETTO DEi SEGUENTI REQUISITI:
                                              WITH RESPECT OF THE FOLLOWING REQUIREMENTS
                                 PROFOND/TA': Dalla coltivazione in campo de/ pomodoro de/ tipo varietale Kiros e San
                                 Miifzano 2, fino al/a sua trasformazione in pomodori pelati.
                                 IESTENS/ONE: pomodoro, succo di pomodoro, sale, imbal/aggi primari, acido citrico,
                                 basilica.
                                 Sono esclusl dal slatema di rintracciabillta i seguentl componenti: bucce e semi def prodotto
                                 la\iorato.
                                 UMR: DDT; Barattp/o da 0.5 kg, 1 kg, 3 kg
                                 ELEMENT/ TRACC!A Tl: Varieta di pomodoro Kiros e San Marzano 2, Appezzamenti
                                 coltivati, Trattamenti fitosanitari, Fertilizzazioni, Lotti di raccolta e conferimento de/
                                 pomodoro, Lotti di trasformazione, Vendite.
                                 La va/idita de/ presente certificato e subordinata al rispetto in continue de/ Regolamento
                                 per la Certificazione Bioagricert e agli esiti de/la sorveglianza.
                                 L'organizzazione e responsabile dell'immissione su/ mercato dei prodotti e del rilascio di
                                 dichiarazioni di conformita.
                                            Prima Emissione/ First issue
                                                     01/12/2011

t,m~r• 4egij "''"'" dl /Moo
l~•••mmen,o tr,.J~r e ll>.C
                                             Data di rinnovo/ Renewal date
">""••r<l'l;A, !Af ao~[lAC
Mo&IM<OgMl,0~1re,m••I•
                                                     30/11/2017
                                              Data di Scadenza I Expiry date
                                                     30/11/2020
                                                                                                                         Pagina 1 di 2
1oagr1cert S.r.f.                                                                               Ornanismo di   Cerilficazlon~ / Cedificat/on IJodv·
1·H·'l'.llfoaQricert.org
